DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 8/31/2022, amended claims 1, 4, 8, and 13, and added new claim 20. Claims 1-20 are currently pending herein.  However, claims 9-12 and 14-19 were previously withdrawn in response to a restriction requirement.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, and 13, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The objections to the drawings are withdrawn in light of the amendments.
Claim Objections
The objections to the claims are withdrawn in light of the amendments.
Claim Rejections - 35 USC § 112
The previous rejections of the claims under 35 USC 112 are withdrawn in light of the amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chorian et al. (US PG PUB 2016/0064783 A1) and further in view of Park et al.  (US 11,398,663 B2).
[Claim 1] Regarding Claim 1, Chorian discloses: A power source assembly (See, e.g., Fig.1-6) for an electric vertical take-off and landing (eVTOL) aircraft comprising: a battery pack (See, e.g., Fig.1-6, 24) comprising an end panel (See, e.g., Fig.1-6) and a plurality of high energy density battery modules (See, e.g., Fig.1-6, 50), wherein each of the high energy density battery modules comprises: a plurality of battery units (See, e.g., Fig.1-6, 54), wherein each battery unit of the plurality of battery units is electronically coupled to at least one other battery unit of the plurality of battery units (See, e.g., Fig.1-6, 68) and wherein each battery unit comprises: a plurality of battery cells (See, e.g., Fig.1-6, 56); a cell retainer (See, e.g., Fig.1-6, 64+68) configured to dispose the plurality of battery cells in a predetermined arrangement (See, e.g., Fig.1-6), wherein the predetermined arrangement comprises a first column and a second column (See, e.g., Fig.1-6, 58+60); a protective wrapping (See, e.g., Fig.1-6, 62+52) comprising a thermally insulating material (See, e.g., Fig.1-6, 62+52), woven between at least a portion of the first column and at least a portion of the second column (See, e.g., Fig.1-6). 
Chorian fails to explicitly teach: wherein the protective wrapping loops around each battery cell and a terminal electronically disposed on the end panel and electronically connected to each of the plurality of high energy density battery modules.
However, Park teaches a similar vehicle battery (See, e.g., Park: Fig.1-11, 202+1000) with a protective wrapping (See, e.g., Park: Fig.1-11, 210A+212A) that loops around each battery cell (See, e.g., Park: Fig.1-11, 100; col.6,Ln.12: “In detail, a plurality of hollow structures formed to surround an outer side surface of the cylindrical battery cell 100 may be formed in the accommodation portions 212A”) with a terminal (See, e.g., Park: Fig.1-11, 280) electronically disposed on an end panel (See, e.g., Park: Fig.1-11, 202) and electronically connected to each of the plurality of the plurality of high energy density battery modules (See, e.g., Park: Fig.1-11).
Park teaches that it is well known in the art of vehicle battery design to provide the protective wrapping looping around each battery cell and the battery with a terminal on an end panel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Chorian modified so that the protective wrapping loops around each battery cell and the end panel has a terminal such as taught by Kim, for the purpose of providing close cell surrounding protection and secure accommodation to each battery cell in order to retain the cells in place during vehicle vibrations and also for the purpose of conveniently allowing a user to electrically connect the battery to various different external devices such as an electric load or a battery charger and may form a charging/discharging current path. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)). 
[Claim 2] Regarding Claim 2, the combination of Chorian in view of Park teaches: wherein each of the plurality of battery cells comprises a radius (See, e.g., Chorian: Fig.1-6, 56).
[Claim 3] Regarding Claim 3, the combination of Chorian in view of Park teaches: wherein the first column is offset from the second column by a distance equal to the radius (See, e.g., Chorian: Fig.1-6).
[Claim 4] Regarding Claim 4, the combination of Chorian in view of Park teaches: wherein each battery unit is disposed within each of the high energy density battery modules such that at least a portion of a first surface of each battery unit is in contact with at least a portion of a first surface of another battery unit (See, e.g., Chorian: Fig.1-6).
[Claim 5] Regarding Claim 5, the combination of Chorian in view of Park teaches: wherein each high energy density battery module comprises an electrical contact (See, e.g., Chorian: Fig.1-6, 68) having an electrical connection with at least one other high energy density battery module of the battery pack (See, e.g., Chorian: Fig.1-6).
[Claim 6] Regarding Claim 6, the combination of Chorian in view of Park teaches: wherein each battery unit further comprises a cell guide (See, e.g., Chorian: Fig.1-6, 70+74+78) disposed under the cell retainer (See, e.g., Chorian: Fig.1-6).
[Claim 7] Regarding Claim 7, the combination of Chorian in view of Park teaches: wherein the terminal has a first gender (See, e.g., Park: Fig.1-11, 280).
[Claim 8] Regarding Claim 8, the combination of Chorian in view of Park teaches: wherein the terminal provides power to at least a portion of an eVTOL aircraft when mated to a terminal having a second gender (See, e.g., Park: Fig.1-11).
[Claim 13] Regarding Claim 13, the combination of Chorian in view of Park teaches: wherein the cell retainer comprise an injection molded component (See, e.g., Chorian: Fig.1-6, 64).
[Claim 20] Regarding Claim 20, the combination of Chorian in view of Park teaches: where in the protective wrapping may be woven along the circumference of the long axis of the battery cells and serpentine in and out of the two columns of battery  cells (See, e.g., Park: Fig.1-11, 210A+212A; col.6,Ln.12: “In detail, a plurality of hollow structures formed to surround an outer side surface of the cylindrical battery cell 100 may be formed in the accommodation portions 212A”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618